Order reversed upon the law, with *816ten dollars costs and disbursements, certiorari proceeding dismissed and determination of the board of standards and appeals reinstated and confirmed. We think that there was no evidence before the Special Term showing any abuse of discretion on the part of the board of standards and appeals, that there was evidence before the board justifying its determination, and that, therefore, the court was not justified in interfering with such exercise of discretion by the board. (People ex rel. Werner v. Walsh, 212 App. Div. 635; affd., 240 N. Y. 689.) Lazansky, P. J., Rich, Young, Carswell and Scudder, JJ., concur.